Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 1 of 38 Page ID #:795



  1   Craig H. Missakian (SBN 125202)
      craig@cmlawpartners.com
  2   LAW OFFICES OF CRAIG MISSAKIAN
      116 Club Road
  3   Pasadena, CA 91105
      Telephone: (818) 802-9811
  4
      Attorney for Defendant
  5   John Saro Balian
  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
      United States of America,                 Case No. CR 18-345-JFW
 11
                     Plaintiff,                 REDACTED
 12                                             DECLARATION OF CRAIG H.
                                                MISSAKIAN IN SUPPORT OF
 13                                             DEFENDANT JOHN SARO
            v.                                  BALIAN’S SENTENCING
 14                                             POSITION PAPER
 15                                             DATE: MARCH 8, 2019
      John Saro Balian,                         TIME: 8:30 A.M.
 16                                             COURTROOM: 7A
 17                  Defendant.
 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
                                          -1–

                          DECLARATION OF CRAIG H. MISSAKIAN
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 2 of 38 Page ID #:796



  1                            Declaration of Craig H. Missakian
  2

  3   I, Craig H. Missakian, declare that:
  4         1.     I am a lawyer admitted to practice before all of the courts of the State
  5   of California and the lawyer for defendant John Balian (“defendant” or “Balian”) in
  6   this case. I make the following statements of my own personal knowledge and, if
  7   called upon to do so, would and could testify competently to the facts stated herein.
  8         2.     Attached hereto and marked as Exhibit A is a true and correct copy of
  9   defendant’s letter of allocution for the Court that he submits in addition to any
 10   allocution that may occur at his sentencing.
 11         3.     Attached hereto and marked as Exhibit B is a true and correct copy of
 12   letters of support on Mr. Balian’s behalf from:
 13         (a) Mark Balian (his brother);
 14         (b) Selin Balian (his mother);
 15         (c) Michael Balian (his son);
 16         (d) Mark Colton (his neighbor);
 17         (e) Kim Colton (his neighbor); and
 18         (f) Robert Tufano (his friend).
 19         4.     Attached hereto and marked as Exhibit C is a true and correct copy of
 20   certain employment evaluations and commendations that Mr. Balian received as a
 21   police officer for the cities of Montebello and Glendale.
 22         5.     Attached hereto and marked as Exhibit D is a true and correct copy of
 23   relevant pages from two bond reconsideration hearings, one held on July 13, 2018
 24   and the second on November 15, 2018.
 25         6.     Attached hereto and marked as Exhibit E is a true and correct copy of
 26   emails exchanged in this case.
 27

 28
                                               -2–

                            DECLARATION OF CRAIG H. MISSAKIAN
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 3 of 38 Page ID #:797



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
            I declare under penalty of perjury under the laws of the United States that the
 21
      foregoing is true and correct to the best of my knowledge.
 22
            Executed this 25th day of February 2019 at Pasadena, California.
 23

 24
                                                    _______________________________
 25
                                                    Craig H. Missakian
 26
 27

 28
                                              -3–

                           DECLARATION OF CRAIG H. MISSAKIAN
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 4 of 38 Page ID #:798




The Hon. John F. Walter
United States District Court Judge
First Street U.S. Courthouse
350 W 1st Street
Los Angeles, CA 90012-4565

Dear Judge Walter:

       During a short time in my life I made serious errors in judgment, and most
every day of the nearly 10 months I have spent in solitary confinement I look back
at the person who committed those acts. I desperately want to grab him by the
collar and shake him back to his senses. I want to tell him what to look out for,
which doors to leave closed, and which doors to leave open. I want to tell him to
ignore the lure of money, don’t take anything or anyone for granted, and cherish
every word that a loved one speaks, as if it were the last time you might hear them.

       I know I can’t go back and talk to that person—in fact that person no longer
even exists. I know that I cannot undo what I’ve done or relive that time in my life.
But if have learned anything these last 10 months—and I have learned so much
about life and myself—it is that “too late” is only a frame of mind in life. While
there were times when I wanted to give up on myself and thought it was too late
for me, I am now eager to return to the community as a productive, law-abiding
member of society and I hope the Court will allow me to do so as soon as possible.

       Over the past months many things have become clear to me. But what stands
out most is that I am a lucky man to have the love, support, and care of my family
throughout this time. Without that support, I would have had nothing; with that
support, I can assure the Court that I will never find myself in this situation ever
again. I’d call it my spiritual security blanket, and it’s the comfort that comes from
knowing that my family will be there to watch over me—and me to watch over
them.


                                     EXHIBIT A
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 5 of 38 Page ID #:799




      Nothing is more important than my family. I know that now. Not money, nor
work, nor fame. Nothing was worth giving up the last ten months with my family. I
am truly sorry for what I have done and most especially for the pain my actions
caused my innocent family. I know my job now is to work every day to earn their
forgiveness, to try and give them their lives back, and I fully intend to devote every
ounce of my being to doing just that.

      I was a police officer for almost 22 years. During that time, I represented
two communities and always tried to do my job with compassion, fairness, respect,
and with a smile on my face and in my heart. I tried to give good people second
chances to do better and to redeem themselves. It feels strange to find myself here
now, on the other side, asking this Court for a second chance and for the
opportunity to redeem myself.

       If the Court allows me that chance, it will not be disappointed. I am truly
sorry for what I did and for the dishonor it brought to the Glendale Police
Department and the Montebello Police Department. They are two outstanding
organizations and I am still so grateful that each gave me the opportunity to live
my lifelong dream to serve, and I hope that one day the friends and colleagues I
served with will find it in their hearts to forgive me.

       Throughout my life I have been the foundation for my family. As a young
child I helped my father at the family business and then later, when he was
diagnosed with cancer, I had to watch over my brother and sister while my mother
went to work to support the family. Because of my father’s illness I had to grow up
fast but I was happy to help support my family. My family needs me and I am
eager to do that again now.

       I have prayed every day for God to lead me in the right direction. I don’t
know where His path will take me but I am committed to three things: My faith,
my family, and my future as a law-abiding citizen. An important part of that will
be my commitment to earning a living through honest, hard work. And the sooner I
can return to work the sooner I can support my family and we can all begin to put
our lives back together.


                                     EXHIBIT A
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 6 of 38 Page ID #:800




       As part of putting my life back together, I also desperately want to volunteer
my time to the individuals who would most benefit from hearing my story. While I
cannot go back and talk to the person who committed these crimes, I can talk to
police recruits and rookies and tell them my story. If I can prevent just one young
officer from making the same mistakes I made, then there some good will have
come from this ordeal.

       Your honor, I am ashamed and truly sorry for what I have done. I cannot
change what I did but I can and did take responsibility for it by immediately
agreeing to plead guilty. I will spend the rest of my life struggling to figure out
why I did what I did. But one thing I do know is that I will never commit another
criminal act. When I return to the community, I will immediately become a
productive member of society. I will go to work, start over, and support my family.
I will never let my family down again. And if the Court gives me this chance, I will
not let the Court down either.

      At various points during my time in jail I struggled to cope. Life in solitary
confinement for 10 months has not been easy and it has taken its toll on me. Many
times I felt like giving up. Many times I lost all hope. Many times I heard about my
wife and my children struggling and felt helpless. But every time I wanted to give
up my family rallied to my side. My brother, my wife, my children, my mother.
Despite the pain I had caused them, they never left my side and for that I am truly
grateful.

       During a particularly bad time, my wife shared this thought with me: “I’ve
learned that things don’t always turn out as planned, or the way you think they
should and I’ve learned that there are things that go wrong that don’t always get
fixed or put back together the way they were before. I’ve learned that some broken
things stay broken and I’ve learned that you can get through bad times and keep
looking for better ones, as long as you have people who love you.” I have people
who love and support me and they will be a constant anchor as I rebuild my life
and theirs.




                                     EXHIBIT A
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 7 of 38 Page ID #:801




       While it’s true that my life and my family’s life is broken and that some
things will never be fixed, I know that together we will start over, rebuild, and
contribute to society. I hope the Court will consider their support for me—and their
need for my support—in allowing me to return to home as soon as possible. I have
learned my lesson. I will never commit another offense. And I feel strongly that
me, and especially my family, have been punished enough.

      Thank you for considering this letter.

Very respectfully,

/s/ John Balian

John S. Balian




                                    EXHIBIT A
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 8 of 38 Page ID #:802




The Honorable John F. Walter
United States District Judge
Central District of California
First Street Federal Cou1thouse
350W. lstStreet
Los Angeles, CA 90012


             Re: John S. Balian


 Dear Judge Walter,


    Thank you for taking the time to read my letter regarding my brother. I am Mark Balian and I
 appreciate the opportunity to tell you a little bit about my brother John S. Balian. This is a very
 difficult letter to write and it pains me to even have to put this down on paper.
    My brother John is older than me by almost 3 1/2 years and has been my role model ever
 since we were kids like a good father should be. Our father unfortunately succumbed to cancer
 July 8, 2017 and my life changed forever. Losing a father who had just turned 70 has a
 perspective altering affect on one' s life. I have slowly adapted to the new way of life and new
 responsibilities I have to undertake. These duties are not a hindrance in my opinion, and I
 welcome the change and challenge. Every son and daughter will have to go through some sort of
 transformation I realize, and it' s a part of a normal progression of life. Eventually, someday
 hopefully many decades from now, my children will do the same.
    Our parents came here to the United States of America from Turkey in 1979 following their
 hearts in pursuit of happiness and in search of a country with opportunity without the possibility
 of persecution for being Christian Armenians as were the case in Turkey. As with many
  immigrants coming to this great land, my parents quickly learned that they did make the right
  decision in coming here for thousands of reasons, but the most important was the fact that
  anyone can have a good life here as long as you work hard, and be honest. Those two attributes
  came naturally to my father because that' s how he was raised, and that' s what he and my mother
  instilled in their children. The men from my father' s side of the family were involved in the
  Armenian Church in varying degrees from a deacon to priest spanning many generations. Some
  historical data is missing due to the genocide in the early 1900s.




                                             EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 9 of 38 Page ID #:803



        From a very early age, it was clear to everyone that met him that John was very unique
     individual, a natural leader, very determined to succeed and for the most part, he had always
    achieved in reaching or surpassing his goals that he set for himself. My father' s health problems
    during the mid-1980s also left John with little choice but to become the head of the household,
    literally overnight. My family had to rely heavily on his guidance related to basically every
    aspect of raising a family from translating documents to speaking on behalf of our parents due to
    their lack of English language skills at the time. Writing this letter to you is making me think
    back of some really good times in our lives and some difficult challenges we came across. One
   thing is definitely true, if it wasn 't for my brother, we as a family would have never survived the
   struggles we were put through and we also would not have been able to enjoy the blessings that
   have been bestowed upon us either.
      I can give you thousands of examples of how my brother is a good person. He is
   compassionate, supportive, hardworking, honest, and always helps others whenever he possibly
   can .. Sometimes I wondered if his willingness to help others and his desire to right the wrongs in
   the world as he saw them would be is detriment. He always believed that one should always
  better another' s life as much as possible. My brother is my best friend and I know in my heart
  that the path he went down the past couple years are completely out of character and he is very
  sorry for the pain and anguish he has caused all parties involved. Judge, I realize what he did was
  wrong and he regrets it. He has lost his job, his pension, and caused irreparable damage to his
  family and reputation. When I found out from his wife that he had been arrested, I knew my life
 had changed forever. My body felt like it went into shock. It is a day I will remember just as I do
 the night my father passed away. Our family has never had such history of crimes or arrests so
 this is a great blow for all of us. The pain we feel is unbearable on a daily basis. When I talk to
 him by telephone my heart aches so badly for him but I try to keep a positive tone in order for
 him to stay hopeful. I have never heard him cry like a baby so often. He was always the very
masculine big brother that always protected his family and always stood up for me in high school
against the bullies. When I visit him in jail, I can' t believe my eyes. He has lost a tremendous
amount of weight and the sorrow in hi s eyes is undeniably present. It saddens me to my core to
see him that way. He is not the same person anymore. J am certain that he has learned a great
deal about himself and what he wants out of life. He is anxious to begin rebuilding his life and
myself, along with the rest of his family members are eager to assist him and encourage him in




                                              EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 10 of 38 Page ID #:804



  any way just as he did for us many years ago. We are ready for the new journey ahead . I don' t
  anticipate it being easy, but my family has continually displayed undeterred resilience and
  together we will help him become a productive member of society once again. My brother John
  is a good person with a good heart. He just got derailed temporarily and is ready to get back on

  track.
     I sincerely thank you and beg you to please find it in your heart to be lenient on John. He has

  suffered a great deal already.


  Respectfully,



  Mark Balian
  12281 Bailey St.
 Garden Grove, CA 92845




                                            EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 11 of 38 Page ID #:805



   The Honorable John F. Walter                                        December 31, 2018
   United States District Judge
   Central District of California
   First Street Federal Courthouse
   350 W. 1st Street
   Los Angeles, CA 90012

          Re: John Balian

   Dear Judge Walter,

   For the past 8 years I have lived next door to John in Seal Beach, a suburb of North
   Orange County. I am a Clinical Social worker with a background in assessing and
   treating mental health disorders. One could say, to put it frankly, I judge people. In
   our neighborhood, neighbors aren’t quite as “neighborly” as they could be. People
   won’t knock on your door to inform you that you accidentally left your car door
   open (yet again!); strangers will walk past your house (the same people every day!)
   without even a smile or a nod; and your close neighbors are more likely to drive
   away looking down at their cell phones than say “good morning”—but not John
   Balian. John, his wife Krista, and their 3 children, Lexy (who died last year), Michael,
   and Matthew have been the best neighbors anyone could ask for.

   For 8 years, I have experienced John to be nothing more than kind, friendly,
   responsive, helpful, and genuine. My 2 daughters who are now 4 and 6 sometimes
   stray from my yard and end up playing in front of his house or even in his driveway.
   I watch them from a distance and have observed John’s interactions with them. I
   have always experienced him to be even-tempered with children, vigilant—making
   sure his small dogs and my kids always remained safe, and reliable—by intervening
   or gently correcting them when necessary. Several times my small kids have
   randomly asked him if they could go inside his house to pet his dogs. Never did he
   brush them off, make excuses, or turn them away. Even if he were busy running
   around in his pajamas and slippers, he would always invite us in and welcome us
   into his home. John has always been so kind to my children and I trust him.

   One time, John was in his driveway and I was in mine, struggling to get a large heavy
   item out of the back of my SUV. I wasn’t quite sure how I was going to manage
   without damaging my car. I didn’t even ask John for help and out of nowhere he just
   appeared offering to help me. Another time, while my husband was at work, I was in
   a jam and needed to get some furniture out in my driveway for a donation pick up. I
   called next door to see if any of his boys might be available to lend a hand, and
   within a minute, John was at my door, (in his slippers!) ready to help. Why do I keep
   mentioning slippers? Because I think its symbolic of the kind of guy John is. He could
   have stopped and taken a minute to slip on sneakers or a button down shirt, but he
   values helping people and being dependable more than superficial social norms.




                                         EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 12 of 38 Page ID #:806



   In addition to my two young daughters, I also have a 9-year-old 90 lb Boxer and
   Pitbull mix named Pancho. This dog is treated like a king and he deserves it. He has
   been a great dog. When we take family vacations, we don’t have to board him or hire
   someone to come and care for him because we have the greatest family living next
   door to us. Many times I have given John and his family the keys to my home. They
   are just good, kind, reliable people. John has raised fine, responsible, and respectful
   children. I trust them all with my kids, my dog, and the keys to my home. None of
   them have ever done anything for me to question that trust.

   Last year, when John’s daughter Lexy died, my husband and I attended her funeral.
   It was a hard and sad day for everyone. The chapel was at full capacity. We sat in the
   back. John’s wife Krista’s cries were heart wrenching. One who has not experienced
   the loss of a child cannot even imagine the despair John and Krista have had to
   endure. What stands out in my mind most about that day is the sight of John
   consoling his wife Krista; the expression of love and service to his family John
   displayed by hugging and holding them all, despite his own grief. It was so sad and
   beautiful at the same time.

   A few months later, the FBI raided John’s home. I was in shock and disbelief. I
   couldn’t imagine what anyone might have done to warrant such a raid. Later when I
   learned of John’s charges, I was shocked again. The crimes that John has been
   accused of just don’t fit with the person who I have come to know and trust over the
   past 8 years.

   I am in no position to comment on John’s guilt or innocence, but if he has committed
   the acts that he stands accused of, I am certain he is terribly remorseful for causing
   any further pain and loss to his family. He has already lost is daughter, his career as
   a police officer, and nearly a year away from his still grieving wife and two sons. I
   have never witnessed John commit a dangerous, aggressive, or irresponsible act.
   Not only is he not a danger to society, he is an asset to our neighborhood and we
   need him back in it.

   In Conclusion, I see John’s wife Krista and his two sons Michael and Matthew almost
   daily. Krista is doing her best to support the family and staying strong for the boys.
   Michael works and tries to keep busy with a smile on his face. Matthew is still very
   young and in a vulnerable position. He needs his father home. This is a great family
   who has already been through too much pain. I ask that you consider the examples I
   have provided of John’s moral character and the impact his absence is having on his
   family and grant him leniency in his sentencing. Please let John come home.

   Sincerely,

   Kim Colton
   4608 Guava Ave.
   Seal Beach, CA 90740




                                        EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 13 of 38 Page ID #:807


   January 4, 2019

   The Honorable John F. Walter
   United States District Judge
   Central District of California
   First Street Federal Courthouse
   350 W. 1st Street
   Los Angeles, CA 90012

   Re: John Balian

   Dear Judge Walter,

   Thank you for the opportunity to write on behalf John Balian. I am Mark A. Colton; Director
   of Human Resources for Los Angeles County’s Internal Services Department and have
   served in this position for the past 18 years. I have known John and his wife Krista for the
   past eight (8) years.

   The Balian’s are my neighbors. We live in College Park East a community within Seal Beach
   California. John has always been a trustworthy and helpful neighbor. He has gone out of his
   way to help my wife Kim when she needed assistance in unloading her car or moving heavy
   furniture in the driveway. He has watched over my two young daughters that are six and
   four whenever they would flock over to his front yard to pester his youngest son with
   endless questions. John has always been very thoughtful and patient with my daughters and
   it has given me comfort to know that John was just next-door if my family or I were ever in
   need of help.

   I was shocked when John was arrested. The John I have known is a dedicated family man
   that treats his wife with respect and love and has raised two sons and a daughter that have
   always been respectful and considerate to me and my family. Not too long ago John’s
   daughter passed away. It was an extremely difficult time for the family. My wife and I
   attended the funeral service. Krista’s cries were agonizing! I witnessed strength in John’s
   character that day. Despite the depth of the grief he must have been experiencing he
   continually comforted Krista and his sons.

   My wife is in regular contact with Krista and I periodically check in with her to see how she
   is doing, just as I am sure John would do if our situations were reversed. Krista has worked
   hard to support the family, be strong for her sons, and remain hopeful for John’s return. I
   am certain that John is remorseful for the suffering his actions have caused his family.

   I respectfully ask that you take into consideration the time that John has already served in
   custody, the behavior he has demonstrated as a trustworthy and dependable neighbor, and
   the needs of his family to have him return home and grant him leniency in his sentencing.

   Very truly yours,


   Mark A. Colton
   Mark A. Colton
   4608 Guava Ave
   Seal Beach, CA 90740




                                           EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 14 of 38 Page ID #:808



Dear Judge Walter,
         My name is Michael Balian and I am writing this letter on behalf of myself and my family,
consisting of my little brother Matthew and my mother Krista. John Balian is my father and the
staple in our family. He has provided our family with constant emotional support as well as
providing his children with guidance in life.
         My father came to the states when he was in grade school not knowing any english. He
was made fun of for being different, yet that never stopped him. He learned English within his
first year of being in America, and was able to skip the 4th grade. He did this all on his own with
his parents only being there for financial and emotional support. John had to teach his parents
and two younger siblings English and all the conformities that came with living in America. John
has been committed to his family since he was a young boy. His traits of determination and
compassion helped him and his family live the American dream. Being his oldest son, I felt
compelled to follow in his footsteps. I constantly practice strong work ethic and persistence. My
father taught me to never give up even if all the odds were stacked against you.
         At the age of 22 my father ended up joining the police academy, and he was 1 out of 2
Armenians in the graduating class. I never had the desire to become a police officer but
watching my father work so hard to chase his dream was inspirational. This made me feel like
nothing was impossible. My father served as a police officer for twenty years, pretty much the
whole span of my life. I’ve come to realise that it was very demanding of him, but he still
managed to be a supportive father to my older sister and my younger brother and I.
         My father’s abscence has been a great hardship on my family. I have taken the role of
man of the house and as a twenty year old and it is a lot of pressure. My older sister, Lexy
passed away last Janurary 23rd, and my father was taken away about two months after. This
last year has been a huge blow to my family and the only thing I can say keeping myself this
strong is the remembrance of my father never giving up. While this is no dream im chasing, I
feel my father did a great job in preparing me for this moment in my life. I work full time at
Trader Joes, and am on the path to becoming a manger and I would never be where I am today
in life without my father.
         My father is a very devoted man, not just with work but his family also. John has seen
what this is putting our family through and I have no doubt in my mind he has learned his
lesson. I ask you politely your honor for the greatest deal of leniency for my father as I do
believe society would not benefit from keeping John in custody beyond the time he has already
served. An additional prison sentence would be detrimental to all concerned. Thank you for your
time your honor.




                                           EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 15 of 38 Page ID #:809




The Honorable John F. Walter                           December 25, 2018
United States District Judge
Central District of California
First Street Federal Courthouse
350 W. 1st Street
Los Angeles, CA 90012

Re: John Balian

Dear Judge Walter,

Thank you for the opportunity to write on behalf of my friend John Balian. I
have known John and have been his best friend for approximately 22
years. I have been very close with his wife, children, parents and extended
family.

I first met John when he was hired by the Montebello Police Department in
1996. At that time I was a Detective for the police department. I watched
as John went from a rookie police officer to the position of Corporal. I was
first impressed with John’s ability to communicate; not only in numerous
languages, but with all members of the community. John had the keen
ability to develop informants and provide valuable information to the
investigative bureau. Much of this information was utilized by myself and
other detectives to solve a host of serious crimes. John’s interactions with
members of the community were unsurpassed. John received numerous
citations and positive feedback from many members of the departments
management team for his work ethic and commitment to the city. John was
chosen as Officer of the Year in 2001 for his outstanding accomplishments .
As the lead detective of our departments Gang Unit, I was proud to
recommend John for a position on my team. During my nearly twenty year
career, John would rate in the top five officers in his abilities and
commitment to the job.

On the topic of friendship, I have no closer friend than John. Our families
spend a great deal of time together, particularly during the holidays. I really
admired the close bond that John had/has with his parents and extended
family. The loss of John’s dad last year to cancer and the unexpected
death of his beautiful daughter was to say the least, a real hardship for him.


                                  EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 16 of 38 Page ID #:810




I was there with him during these times. I personally felt his pain. I retired
in 2004 and moved home to New York. My friendship with John remained
the same, seeing him often and talking regularly. John has been a great
friend, always just a phone call away. My father, a Pastor, married John
and his wife.

While I was sorry to see John involved in the investigation at hand, I
believe this in no way reflects who John really is. In life we all make
mistakes, some more serious than others. John is a good person with a
good heart. I only hope that this incident is not overshadowed by his life
long list of accomplishments. John’s two sons need him at home to help
shape their future. I feel that I am an excellent judge of character and I
believe that John, if allowed to return to his community will pose no threat.
In fact, knowing John as I do, I believe he will excel when released. I pray
that your Honor would view John’s entire life on earth when deciding his
punishment. We need John back at home. I urge you to release his him
as soon as possible.


Respectfully Submitted,



Robert Tufano
9 Bent Pine Hollow
Clifton Park, New York 12065
(518) 488-8889




                                   EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 17 of 38 Page ID #:811



    The Honorable John F. Walter
    United States District Judge
    Central District of California
    Pirst Street Federal Courthouse
    350 W. 1st Street
    Los Angeles, CA. 90012


                   Re: John Balian


    Dear Judge Walter,

   Thank you for taking the time to read my letter. My son is John Balian.
   John is my oldest son out of three children. He is a good son, brother, uncle, husband, father and
   friend to all.

    My son John is one of a kind. When he was born, he was an adorable baby that always had a
   smile on his face. All of our family and friends loved him. He was a good son to us and had a
   great childhood. He had a personality that everyone loved. He was friends with everyone and if
   he didn't know someone, he made sure to get to know them. He made sure everyone mattered
   that came in contact with him. Our neighbors also loved John. He was always asked to do
   chores for the neighbor's when they were going out of town like watering their plants. They
   tried to pay him and he would never take it, but rather he would do it out of the goodness of his
   heart. Growing up, John helped me with so much. My husband had many surgeries that were
   major. John helped me with taking care of his brother and sister, his father, and anything else
   that we needed while I worked and he went to school. He was helping others often. I remember
   one day there was a senior citizen gentleman with dementia walking in front of our house that
   was lost. John was able to find out where he lived and drove him back home where the family
   was so thankful to him. There are so many more things he has done in life that shows what a
   good person he is, that I can go on and on.

   John is a very hard working, loving, caring, helpful, and kind human being. He is loved by all
   that know him and especially by his family. When he became a police officer, we were so proud
   of him. He was so good at all he did. I know my son and I know this was out of character of
   him. I don't know how and when he was capable of doing something wrong. However, I know it
   was a big mistake and he knows that as well. It breaks my heart to see my first born child in jail.
   It is so hard for me to go and see him even. Unfortunately, I lost my husband in 2017 and I have
   not been as strong as I was with my wonderful husband.

   I pray every day that my son will be out and with his family again. Please let him have a chance
   to rebuild his life with his family from a new start. His children, wife, sister, brother, nieces,
   nephew and I miss him so much. The Holidays were extremely hard for all of us and as a family
   all we could do is pray for John to be back home with us soon. This was a hard letter for me to
   write and I hope I was able to explain in a short letter what a wonderful person John is. I love




                                              EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 18 of 38 Page ID #:812



  my son so much and I' m sorry for the things he did wrong. Thank you again for taking the time
  to reading my letter.

  Sincerely,

     J.B~vv
   Selin Balian
   12342 Vicksburg Circle
   Los Alamitos, CA. 90720




                                           EXHIBIT B
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 19 of 38 Page ID #:813




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 20 of 38 Page ID #:814




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 21 of 38 Page ID #:815




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 22 of 38 Page ID #:816




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 23 of 38 Page ID #:817




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 24 of 38 Page ID #:818




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 25 of 38 Page ID #:819




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 26 of 38 Page ID #:820




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 27 of 38 Page ID #:821




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 28 of 38 Page ID #:822




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 29 of 38 Page ID #:823




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 30 of 38 Page ID #:824




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 31 of 38 Page ID #:825




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 32 of 38 Page ID #:826




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 33 of 38 Page ID #:827




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 34 of 38 Page ID #:828




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 35 of 38 Page ID #:829




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 36 of 38 Page ID #:830




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 37 of 38 Page ID #:831




                                  EXHIBIT C
Case 2:18-cr-00345-JFW Document 100 Filed 03/04/19 Page 38 of 38 Page ID #:832




                                  EXHIBIT C
